Citation Nr: 1425043	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 60 percent for prostate cancer or the residuals thereof, from August 1, 2009, to include restoration of a 100 percent rating.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  


REMAND

In the VA Form 9 dated in May 2011, the Veteran requested that he be scheduled for a Board hearing at the RO.  The record does not reflect that the requested hearing was scheduled.  Since such hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Board hearing at the RO in accordance with the docket number of his appeal.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

